NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit


                                      2007-5053


                        DIE CASTERS INTERNATIONAL, INC.,

                                                    Plaintiff-Appellant,

                                           v.


                                   UNITED STATES,

                                                    Defendant-Appellee.


      Gary Marcus, Gary Marcus Attorney At Law, P.C., of Garden City, New York,
argued for plaintiff-appellant.

       Leslie Cayer Ohta, Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for defendant-appellee. With
her on the brief were Peter D. Keisler, Acting Attorney General, Jeanne E. Davidson,
Director, and Bryant G. Snee, Deputy Director.

Appealed from: United States Court of Federal Claims

Judge Susan G. Braden
                       NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                       2007-5053


                        DIE CASTERS INTERNATIONAL, INC.,

                                                              Plaintiff-Appellant,

                                            v.

                                    UNITED STATES,

                                                              Defendant-Appellee.




                               Judgment
ON APPEAL from the UNITED STATES COURT OF FEDERAL CLAIMS

in CASE NO(S).         04-CV-1113

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:


      Per Curiam (SCHALL, Circuit Judge, CLEVENGER, Senior Circuit Judge, and
      MOORE, Circuit Judge.)

                               AFFIRMED. See Fed. Cir. R. 36.




                                          ENTERED BY ORDER OF THE COURT



DATED: October 9, 2007                   /s/ Jan Horbaly
                                         Jan Horbaly, Clerk